Citation Nr: 1328281	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a restoration of a 40 percent disability 
rating for a service-connected degenerative disc disease of 
the lumbar spine from May 1, 2009.   

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected degenerative disc disease of 
the lumbar spine. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to January 1972 
and from August 1980 to June 1986.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2008 and February 2009 rating 
decisions by the Atlanta, Georgia Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 2013, the Veteran 
appeared and provided testimony before the undersigned 
Acting Veterans Law Judge.  

Also as an initial matter, the Board notes that it has 
reviewed not only the Veteran's physical claims file, but 
also the "Virtual VA" system.  A review of the documents in 
Virtual VA found that they are either duplicates of evidence 
in the paper claims file or are not relevant to the issue on 
appeal.

The issue of entitlement to a disability rating in excess of 
40 percent for a low back disability and entitlement to a 
TDIU due to service-connected disabilities is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

An improvement in the Veteran's service-connected low back 
disability was not adequately demonstrated by the evidence 
of record at the time of the February 2009 rating decision 
reducing the rating for the disability from 40 percent to 20 
percent.



CONCLUSION OF LAW

The criteria to reduce the Veteran disability rating 
assigned for service-connected degenerative disc disease of 
the lumbar spine from 40 percent to 20 percent, have not 
been met, and restoration is warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 
(2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to this claim.  Inasmuch as the benefit sought is 
being granted, there is no reason to belabor the impact of 
the VCAA on the matter; any notice defect or duty to assist 
omission is harmless.

II. Legal Criteria

Where action by the rating agency would result in the 
reduction or discontinuance of compensation payments, 
section 3.105(e) requires that a rating initially proposing 
the reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
regulation requires that the beneficiary of the compensation 
payments be notified at his or her latest address of record 
of the contemplated action, furnished detailed reasons, and 
be given 60 days from the date of the notice for the 
presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level.  See 38 C.F.R. § 3.105(e). 


Where a disability rating has been continued for at least 5 
years at the same level, under 38 C.F.R. § 3.344 , if there 
have occurred changes in essential medical findings or 
diagnosis, that case is to be reviewed and adjudicated so as 
to produce the greatest degree of stability of disability 
evaluation.  In determining the propriety of a previous 
evaluation, the entire record as to medical history should 
be considered to ascertain whether the most recent 
examination is indeed a full and complete depiction of the 
level of disability.  38 C.F.R. § 3.344(a).  Likewise, in 
such cases provided doubt remains, after according due 
consideration to all the evidence developed by the several 
items discussed in the preceding paragraph (section 
3.344(a)), the rating agency will continue the rating in 
effect under specified procedures.  38 C.F.R. § 3.344(b). 

In this case, however, the 40 percent rating in question was 
not in effect for 5 years or more, and the preceding 
paragraphs (a) and (b) do not apply.  Accordingly, 
reexaminations disclosing improvement, physical or mental, 
in these cases will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c). 

The determination in a reduction in rating case must include 
the proper application as to the standard of proof.  To 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. 
Brown, 5 Vet. App. 413, 420 (1993); Peyton, 1 Vet. App. at 
286. 

Disabilities of the spine are evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 
5242 (2012).  Intervertebral disc syndrome will be evaluated 
under the general formula for rating diseases and injuries 
of the spine or under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes (outlined 
below), whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degree; the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent disability rating is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less; 
or, if there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243. 

A 50 percent disability rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine and 
a 100 percent evaluation is warranted if there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic 
criteria, which provide the following: first, associated 
objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, 
for purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is 0 to 90 degrees, extension is 0 
to 30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of 
motion stated in the regulation.  Fourth, each range of 
motion should be rounded to the nearest 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

Note six provides that disabilities of the thoracolumbar and 
cervical spine segments shall be separately evaluated, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.

III. Analysis

At the outset, the Board notes that a 40 percent disability 
rating was in effect from August 4, 2005 to May 1, 2009.  
Since that period is less than five years, the provisions of 
38 C.F.R. § 3.344(a) and (b) regarding stabilization of 
disability ratings do not apply.  

The Veteran underwent a VA examination in February 2007.  At 
that time he reported chronic low back pain at a 5 or 6 out 
of 10 that radiated down the right leg into his foot.  He 
endorsed flare-ups of pain that was an 8 out of 10 and 
occurred almost nightly, and usually 2 times per night, and 
lasted approximately 30 minutes.  He reported aggravating 
factors of lying or sitting (immobility), walking greater 
than 50 yards, cold/wet weather, bending over, and lifting 
greater than 25 pounds.  He reported his prescribed narcotic 
pain medication (hydrocodone) and getting up and walking out 
the stiffness related to immobility helped relieve his 
flare-ups.  He denied any incapacitating episodes in the 
previous 12 months.  He reported that when he drove he had 
to stop after about 1 hour to walk around.  He reported that 
he showered without difficulty and without a chair.  He 
reported he sat down to put on shorts, pants, shoes, and 
socks, and that he tried not to bend over.  He had no 
difficulties eating.  He reported that he had a handicapped 
toilet to assist him with toileting.  He reported that he 
used a cane for ambulation and that he could walk about 50 
yards before he had right hip pain.  

On physical examination, the Veteran was noted to have a 
mild right limp with bilateral out-toeing.  He had 
difficulty removing his clothes, he brought his feet up to 
his lap to put on his shoes and socks, and had some 
difficulty tying his shoes.  He reported that he used a 
small step ladder to put his feet to help with that at home.  
Range of motion measurements were as follows: flexion from 0 
to 75 degrees, with pain at 20 degrees; extension from 0 to 
5 degrees with pain throughout; left and right lateral 
flexion from 0 to 20 degrees with discomfort throughout; 
left and right lateral rotation from 0 to 30 degrees with 
discomfort throughout.  Throughout the range of motion 
exercises, the Veteran stood in a slightly curved forward 
posture with his knees slightly bent and he occasionally 
needed to reach out to steady himself on the examination 
table.  Spasm of the low back musculature was noted with 
extension.  On repetitive testing, flexion measurements 
decreased to 0 to 40 degrees with pain.  On March 2006 
computed tomography (CT) scan the following was noted: 
severe degenerative disc space narrowing at T12-L1, L1-2, 
L3-4, L4-5; prominent spurring along the posterior margins 
of L1-2 and T12-L1, with broad based bulging at each of 
those levels; disc degeneration with mild bilateral 
foraminal narrowing at L4-5 due to facet joint disease.  
Further, the CT results noted that central protrusion of 
disc material at T12-L1 and L1-2 could not be excluded.  On 
October 2006 magnetic resonance imaging (MRI) of the lumbar 
spine, multilevel degenerative disc disease from T10-11 
through L2-3 with disc osteophyte complexes at each level 
was noted.  The MRI also noted L3-4 bilateral component 
annular protrusion larger to the right of the midline; L4-5 
right sided laminectomy and discectomy changes with 
significant scar tissue enhancement; and bilateral neural 
foraminal narrowing L5-S1 from hypertrophic facet joint 
disease.  The examiner diagnosed DDD of the lumbar spine 
with right side sciatica and degenerative changes with noted 
physical and X-ray findings.  

In a February 2007 rating decision, the RO increased the 
Veteran's low back disability rating from 20 percent to 40 
percent. 

In January 2008, the Veteran was afforded another VA 
examination in response to his claim that his low back 
disability had increased in severity.  At that time, the 
Veteran reported that he had constant moderate pain in his 
low back that was a 5 out of 10 and radiated to the back of 
both hips and into both lower extremities.  He reported that 
he took pain pills, which provided adequate control for his 
pain.  He reported flare-ups of pain, which occurred at 
least 2 times a day, when the pain was a 9 or 10 out of 10.  
He reported that the flare-ups were alleviated by rest and 
medication.  He denied any incapacitating episodes in the 
last 12 months.  He reported that he used a walking stick 
for ambulation.  He denied any history of weight loss, 
fever, fatigue, dizziness, and bladder or bowel dysfunction.  
He reported that he could manage his activities of daily 
living with medication on an as needed basis, but that all 
his activities have considerably slowed down.  He reported 
that he was unemployed and that when he would drive he 
needed to stop after about 45 minutes or an hour to stretch 
or sometimes take pain medication.  

On physical examination, the Veteran was found to have a 
normal gait with the use of an improvised walking stick.  He 
required assistance getting on and off the examination 
table.  Range of motion measurements were as follows: 
flexion from 0 to 50 degrees, with pain at 30 degrees; 
extension from 0 to 0 degrees; left and right lateral 
flexion from 0 to 10 degrees, with pain at 10 degrees; left 
and right lateral rotation from 0 to 20 degrees; with pain 
at 20 degrees.  Repetitive testing produced increased pain, 
weakness, lack of endurance, fatigue, and incoordination.  
X-ray revealed a previously noted compression of L1 and L4 
vertebrae; mild retrolisthesis of L4 relative to L5; diffuse 
decrease in intervertebral disk space particularly at L4-5; 
mild progressive narrowing of L3-4 and L4-5 disk spaces 
compared to September 2005 images.  Degenerative disk 
disease of the lumbar spine was diagnosed.  

In an August 2008 rating decision, the RO proposed to reduce 
the Veteran's low back disability rating to 20 percent based 
on the findings of the January 2008 examination report.  The 
Veteran promptly disagreed with the proposed reduction in a 
September 2008 statement.  In his statement, the Veteran 
reported that his low back disability had continued to 
worsen and that he had pain in his low back with any degree 
of movement.  

In a February 2009 rating decision, the Veteran's low back 
disability was reduced from 40 percent to 20 percent based 
on the January 2008 examination report that showed he had 
flexion from 0 to 30 degrees without pain, but to 50 degrees 
with pain.  

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
reduction of the Veteran's disability rating for his 
service-connected low back disability from 40 percent to 20 
percent was improper.  

In general, the RO's reduction of a rating must have been 
supported by the evidence on file at the time of the 
reduction.  Pertinent post-reduction evidence favorable to 
restoring the rating, however, also must be considered.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  In 
addressing whether improvement is shown, the comparison 
point generally is the last examination on which the rating 
at issue was assigned or continued.  See Hohol v. Derwinski, 
2 Vet. App. 169 (1992).

In this case, the 40 percent disability rating was assigned 
based on the findings of the February 2007 VA examination.  
During that examination, the Veteran had forward flexion to 
20 degrees, but to 75 degrees with pain.  On repetitive 
testing, flexion was 0 to 40 degrees with pain.  

The rating reduction was based on the findings of the 
January 2008 VA examination, which showed forward flexion to 
30 degrees, but to 50 degrees with pain.  Further, the Board 
notes that in his September 2008 statement expressing his 
disagreement with the proposed reduction, the Veteran 
asserted that he had pain at all degrees of motion.  

Comparing the results of the two VA examinations, the 
Veteran had functional forward flexion limited to 20 degrees 
in February 2007 and 30 degrees in January 2008.  Repetitive 
testing was noted to increase pain, weakness, lack of 
endurance, fatigue, and incoordination.  Extension, right 
and left lateral flexion, and right and left lateral 
rotation ranges of motion all worsened from the February 
2007 to the January 2008 VA examinations.  

In review, although a 10 degree difference in the flexion 
range of motion findings was noted, improvement in the 
overall low back disability is not clearly shown by the 
January 2008 VA examination.  The Veteran reported that he 
continued to experience pain with motion and increased pain 
following repetitive use, and his functional range of motion 
was still severely limited at 30 degrees.  Further, he 
continued to complain of worsening symptoms and he was still 
taking the same amount of prescription narcotic pain 
killers.  Radiology reports also do not appear to show any 
improvement in his low back disability

Therefore, as the record does not show that the Veteran's 
low back disability had improved and the Veteran's 
functional limitation of motion was limited to 30 degrees of 
flexion, the Board finds that the reduction of the 
disability rating from 40 percent to 20 percent was 
improper.  Accordingly, restoration of a 40 percent 
disability rating for a low back disability is granted.  

ORDER

Entitlement to restoration of a 40 percent disability rating 
for degenerative disc disease of the lumbar spine from May 
1, 2009, is granted, subject to the criteria applicable to 
the payment of monetary benefits.  


REMAND

The Board finds that additional development is required 
before the Veteran's remaining claims on appeal are decided. 

The Veteran has reported that his service-connected low back 
disability has increased in severity, so much so that he is 
unable to secure employment.  Most recently, at his May 2013 
Board hearing the Veteran testified that symptoms of his low 
back disability had continued to worsen.  He also testified 
that because of his low back disability he had been turned 
down for employment as a delivery truck driver, in part due 
to the symptoms of his low back disability and in part due 
to the medication he was required to take to control those 
symptoms.  

As the Veteran has asserted that the symptoms of his low 
back disability have worsened, and that this disability has 
prevented him from securing employment, the Board finds that 
a new VA examination is necessary to determine the current 
severity of all impairment resulting from his service-
connected low back disability, to include the functional 
impairment.  

Additionally, current VA medical center and any current 
private treatment records pertaining to the Veteran's low 
back disability should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include any 
pertinent VA Medical Center and private 
treatment records.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and request that he 
submit the outstanding evidence.

2. Then, the Veteran should be afforded a 
VA examination by an examiner with 
appropriate expertise to determine the 
current severity of all impairment 
resulting from his service-connected low 
back disability.  The claims files must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.  The RO or AMC should ensure 
that all information required for rating 
purposes is provided.  

All manifestations of the Veteran's low 
back disability should be identified, 
including a full description of the 
effects of his disability upon his 
ordinary activities, if any.  In addition, 
based on the examination results and the 
review of the record, the examiner should 
provide an opinion concerning the 
functional impairment caused by the 
Veteran's service-connected low back 
disability.  The examiner should provide 
this opinion considering the Veteran's 
education and occupational experience, but 
irrespective of age and nonservice-
connected disabilities.  

The complete rationale for all opinions 
expressed must be provided.  

3. When the development requested has been 
completed, and the RO or the AMC has 
ensured compliance with the requested 
actions, this case should again be 
reviewed and readjudicated by the RO or 
the AMC on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


